ORDER

PER CURIAM.
Gregory Crawford, defendant, appeals the judgment entered upon his conviction by a jury of one count of murder in the first degree in violation of Section 565.020 RSMo 1994 and one count of armed criminal action in violation of Section 571.015 RSMo 1994 for *559which he was sentenced to concurrent terms of life imprisonment without the possibility of parole and life imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).